Case: 12-15474   Date Filed: 06/04/2013   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                    ___________________________

                            No. 12-15474
                        Non-Argument Calendar
                    ___________________________

                    Docket No. 1:10-cr-00172-RWS-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

VANCE LEWIS WHETSTONE,

                                                         Defendant-Appellant.


                   ______________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                 _______________________________

                              (June 4, 2013)



Before WILSON, ANDERSON, and EDMONDSON, Circuit Judges.
               Case: 12-15474     Date Filed: 06/04/2013    Page: 2 of 4


PER CURIAM:


      Vance Lewis Whetstone appeals the revocation of his supervised release and

his resulting 18-month sentence. The district court concluded that Whetstone

violated the conditions of his supervised release by (1) possessing counterfeit drugs

with intent to distribute and (2) by failing to report to his probation officer. No

reversible error has been shown; we affirm.

      On appeal, Whetstone argues that the district court violated his due process

rights by improperly admitting hearsay evidence at his revocation hearing.

Whetstone contends that -- absent the impermissible hearsay testimony --

insufficient evidence existed to prove that he possessed counterfeit drugs with

intent to distribute. As a result, Whetstone argues that the district court erred in

considering the counterfeit drug offense when calculating the guidelines range and

that his sentence is procedurally unreasonable.

      We review a district court’s evidentiary decisions, as well as the revocation

of supervised release, for abuse of discretion. United States v. Novaton, 271 F.3d

968, 1005 (11th Cir. 2001) (evidentiary decisions); United States v. Frazier, 26

F.3d 110, 112 (11th Cir. 1994) (revocation of supervised release).

      “Although the Federal Rules of Evidence do not apply in supervised release

revocation hearings, the admissibility of hearsay is not automatic.” Frazier, 26

F.3d at 114. Even at revocation hearings, defendants “are entitled to certain
                                           2
               Case: 12-15474     Date Filed: 06/04/2013    Page: 3 of 4


minimal due process requirements” including “the right to confront and cross-

examine adverse witnesses.” Id.; see also Fed.R.Crim.P. 32.1(b)(2)(C) (noting that

before supervised release is revoked, “[t]he person is entitled to . . . an opportunity

to . . . question any adverse witness unless the court determines that the interest of

justice does not require the witness to appear”).

      “Thus, in deciding whether or not to admit hearsay testimony, the court must

balance the defendant’s right to confront adverse witnesses against the grounds

asserted by the government for denying confrontation.” Frazier, 26 F.3d at 114.

When a court admits hearsay evidence without engaging in this balancing test, the

court violates the defendant’s due process rights. Id. But, the error is harmless if

the properly considered evidence -- by itself -- is sufficient to support the district

court’s conclusion that the defendant violated the terms of his supervised release.

Id.

      At the revocation hearing, the district court -- over Whetstone’s hearsay

objection -- permitted a police officer to testify about what witnesses said about

Whetstone’s possible connection to the counterfeit drugs discovered in a hotel

room. The government proffered no basis for failing to call the absent witnesses to

testify, and the district court did not balance expressly the government’s failure to

produce absent witnesses against Whetstone’s right to confrontation. We will

suppose that the district court violated Whetstone’s due process rights.

                                           3
              Case: 12-15474      Date Filed: 06/04/2013   Page: 4 of 4


      Even if the district court erred in this respect, the error was harmless,

however, because the non-hearsay evidence was sufficient for the district court to

conclude that Whetstone possessed the counterfeit drugs. See id.; United States v.

Robinson, 893 F.2d 1244, 1245 (11th Cir. 1990) (explaining that the evidence need

only reasonably satisfy the district court that the defendant violated the conditions

of his supervised release; proof beyond a reasonable doubt is not required).

      For example, the hotel room where the counterfeit drugs were located was

rented under a false name which matched the name on a driver’s license in

Whetstone’s possession. Whetstone also told the officer that the drugs were

counterfeit and admitted that he was in the business of selling counterfeit drugs. In

the light of this evidence, the district court abused no discretion in concluding that

Whetstone possessed the counterfeit drugs and, thus, violated the terms of

supervised release. See United States v. Woodard, 531 F.3d 1352, 1360 (11th Cir.

2008) (explaining that a defendant’s constructive possession of a substance may be

demonstrated by showing that defendant’s ownership or dominion and control over

the drugs).

      Because the district court considered properly Whetstone’s possession of

counterfeit drugs in calculating the guidelines range, Whetstone’s sentence is

procedurally reasonable.

      AFFIRMED.

                                           4